Citation Nr: 1143483	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  08-18 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include irritable bowel syndrome (IBS) and gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Manchester, New Hampshire.

In December 2007, the Veteran testified at a hearing over which a Decision Review Officer of the RO presided.  In October 2008, he testified at a video conference hearing before a Veterans Law Judge.  A transcript from each hearing has been associated with his claims file.  The Veterans Law Judge that conducted the October 2008 hearing is no longer employed by the Board.  The Veteran was afforded the opportunity to appear at an additional hearing before a different Veterans Law Judge in November 2011; however, by letter dated in November 2011, he withdrew his request for a hearing.

In March and November 2009 the Board remanded the issues currently on appeal for additional development.

In March 2009 decision, the Board also denied service connection for a right eye disorder and diabetes mellitus.  In July 2009, the United States Court of Appeals for Veterans Claims (Court) vacated the Boards decisions denying those claims.  The appeal was remanded to the Board in accordance with the terms of a Joint Motion for Remand.  In November 2009, the Board in turn remanded these claims to the agency of original jurisdiction.  By rating actions in December 2010 and September 2011, service connection for was granted for a right eye disorder and diabetes mellitus.  As this represents a complete grant of the benefits sought on appeal, the issues are no longer on appeal before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The issues of service connection for a gastro-intestinal disorder and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has current tinnitus as a result of an injury in active service. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for tinnitus.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain organic diseases of the nervous system may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

During his December 2007 and October 2008 hearings, the Veteran reported that he had worked as a radar operator and inspector director tech during active service.  He described operating radar equipment for up to 14 hours a day while riding in an EC-121H aircraft.  His service personnel records confirm that the Veteran served in this capacity during his period of active service.

The Veteran's service treatment records are negative for complaints, treatment, or diagnoses referable to tinnitus. 

A VA audio examination report dated in April 2009 shows that the Veteran reported constant tinnitus in the right ear and intermittent tinnitus in the left ear.  He added that the onset of the tinnitus was some time between 1973 and 1974.  He indicated that during service, he had worked as a radar operator for approximately eight years, which included being around loud fan noise.  He also noted that he been in airplanes for about two years, and that he was in a power plant around generators without hearing protection for about one year.  He stated that following service, he did not have any occupational or recreational noise exposure.  

The diagnosis was constant tinnitus in the right ear and periodic tinnitus in the left ear.  Following review of the claims file, the examiner explained that the Veteran's service treatment records were silent for any complaints of tinnitus, and that "aging effects come into play," therefore, it was less likely as not that the Veteran's tinnitus was related to military service.

In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Veteran's statements that he has proffered during the course of this appeal have not been contradictory. Moreover, since he filed his claim, his recitation of the symptoms produced by his tinnitus, and how long the condition has bothered him, has remained consistent.  The Board finds that his testimony is credible, probative, and it adds weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996); see also Davidson, 581 F.3d at 1316. 

Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In this case, the Board finds that the Veteran's lay statements describing the onset and chronicity of the tinnitus consistent with his duty with as a radar operator on EC-121 aircraft during his period of active service.  In this regard, the Board reiterates that the Veteran's service personnel file has corroborated his duties in service and finds that his account as to exposure to acoustic trauma during active service to be credible.  In light of the nature of the Veteran's service, his credible account of having tinnitus since service, the current diagnosis of tinnitus, and resolving doubt in his favor, the Board finds that the tinnitus had its onset as a result of the Veteran's period of active service.

In reaching this determination, the Board notes that the April 2009 VA examiner diagnosed the Veteran as having tinnitus.  While the VA examiner opined that the tinnitus was less likely related to service, the Board finds that the examiner's conclusion is not probative as it relied primarily on the absence of tinnitus noted in the Veteran's service treatment records and did not afford weight to the Veteran's lay reports of having tinnitus since service as consistent with the nature of his duties as a radar operator on an airplane.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007).  

The Veteran's lay evidence of in-service incurrence is accepted as sufficient proof of service connection since his assertions are consistent with the circumstances, conditions, and hardships of such service.

While further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Thus, with the resolution of all reasonable doubt in the Veteran' favor, the Board finds that the Veteran has satisfied his burden of showing that he experiences tinnitus as a result of acoustic trauma during service.  See Dalton, 21 Vet. App. at 36-37. 


ORDER

Service connection for tinnitus is granted.


REMAND

With regard to the issues of service connection for a gastrointestinal disorder and for bilateral hearing loss, in correspondence from the Veteran's representative dated in November 2011, it was indicated that additional medical evidence in support of the Veteran's claims was submitted to the RO after the case had been certified to the Board.  The referenced medical evidence has been submitted to VA following the issuance of the most recent December 2010 supplemental statement of the case and transfer of the claims file to the Board.  

The Veteran's representative has requested that the claim be remanded so that the AOJ may consider the additional evidence in the first instance.  As the Veteran has not waived initial consideration by the agency of original jurisdiction (AOJ) prior to submission to the Board, this matter must be remanded so that the AOJ may consider the newly submitted evidence in the first instance.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (absent a waiver, the Board may not adjudicate a claim based on evidence which has not been previously considered by the AOJ); 38 C.F.R. §§ 19.37, 20.1304 (2011). 

Additionally, in April 2009, the Veteran underwent a VA esophagus and hiatal hernia examination in an effort to determine the precise nature and etiology of the asserted gastrointestinal disorder, to include IBS and GERD.  The examiner concluded that his irritable bowel syndrome was less likely than not caused by or a result of in-service treatment.  The examiner explained that the only gastrointestinal complaints in service were noted on a 1968 flight physical, which indicated frequent indigestion since 1960 with no complications and no sequela.  

The examiner, however, did not seem to consider the Veteran's reports of having had gastrointestinal symptoms ever since service.  As such, the opinion is inadequate, and a remand for an addendum opinion concerning the etiology of the Veteran's gastrointestinal disorder is necessary prior to deciding the claim.  See Dalton, 21 Vet. App. at 36-37; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one); see also Barr, 21 Vet. App. at 311 (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). 

The Veteran also underwent a VA audio examination in April 2009.  Following examination, the diagnosis was normal to moderately severe sloping sensorineural hearing loss.  The examiner concluded that all of the Veteran's in-service hearing test results were within normal limits, and that there was no significant worsening of hearing shown throughout the Veteran's service time.  In view of these factors, as well as aging effects which come into play, the Veteran's hearing loss was deemed less likely than not related to active service.  

As noted above, the examiner's opinion is legally inadequate, as it relied primarily on the absence of a hearing loss disability in service and did not afford any consideration to the Veteran's reports of having experienced hearing loss in service as consistent with the nature of his duties as a radar operator on an airplane.  

Moreover, in reviewing the inservice audiometric test results, the Board notes that the pure tone thresholds in September 1969 and October 1973, while not significant enough so as to meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385, do demonstrate some degree of worsening since the previous June 1968 test results.  As such, the opinion is inadequate, and a remand for an addendum opinion concerning the etiology of the Veteran's bilateral hearing loss is necessary prior to deciding the claim.  See Dalton, 21 Vet. App. at 36-37; Stefl, 21 Vet. App. at 124;  Barr, 21 Vet. App. at 311.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain an addendum to the April 2009 VA esophagus and hiatal hernia examination report, preferably from the original examiner.  The claims file, to include any evidence submitted following the most recent December 2010 Supplemental Statement of the Case, and a copy of this Remand must be made available to the reviewing examiner, and the examiner must indicate in the addendum report that the claims file was reviewed. 

Following a review of the claims file, the reviewing examiner is requested to provide an opinion indicating whether it is at least as likely as not that the Veteran's gastrointestinal disorder, to include IBS and GERD, are related to his period of active service, to specifically include his documented in-service reports of indigestion.  

The examiner must consider the Veteran's competent reports as to the onset and continuity of symptomatology since service. 

If the original examiner is no longer available to provide requested opinion, another equally qualified VA examiner shall provide the necessary additional opinion.  The need for an additional examination of the Veteran is left to the discretion of the VA examiner. 

The examiner must discuss the reasons for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the record.

2.  Obtain an addendum to the April 2009 VA audio examination report, preferably from the original examiner.  The claims file, to include any evidence submitted following the most recent December 2010 Supplemental Statement of the Case, and a copy of this Remand must be made available to the reviewing examiner, and the examiner must indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to provide an opinion indicating whether it is at least as likely as not that the Veteran's current bilateral hearing loss is related to his period of active service, to specifically include his asserted in-service acoustic trauma.  

The examiner must comment on the increase in pure tone threshold readings between the June 1968, September 1969, and October 1973 audio examinations.  

In doing so, the examiner must also consider the Veteran's competent reports as to the onset and continuity of symptomatology since service. 

If the original examiner is no longer available, another equally qualified VA examiner should provide the necessary additional opinion. The need for an additional examination of the Veteran is left to the discretion of the VA examiner. 

The examiner must discuss the reasons for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the record. 

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC) that includes consideration of all evidence submitted since the December 2010 SSOC.  Then return the case to the Board, if otherwise in order.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


